DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/GB2019/050415 filed 18 February 2019 and foreign priority to GB1802566.8 filed 16 February 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The drawing objections have been obviated in view of Applicant’s amendments filed 10 August 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 10 August 2022.
	The claim rejections have been obviated in view of Applicant’s amendments filed 10 August 2022.
	The rejections of claims 8, 13, and 15 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 10 August 2022.
	Claims 2-3, 7, 11, 14-27, 29-31, and 38 have been canceled. New claim 39 has been added.
	Claims 1, 4-6, 8-10, 12-13, 28, 32-37, and 39 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8-9, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2018/0133553, hereinafter Kramer) in view of Wingard (US 6,139,031).
Regarding claim 1, Kramer teaches a trampoline scooter (snow scooter) (Fig. 60), comprising:
an elongate deck (deck 6002) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline, the rounded lateral edges including a first rounded lateral edge and a second rounded lateral edge (Fig. 60. The deck 6002 is convex with rounded edges. The snow scooter is capable of being used on a trampoline to practice stunts and tricks without damaging the trampoline.),
a head tube (snow scooter handle engagement portion 6014) connected to the elongate deck (Fig. 60), and
a column (snow scooter handle 6011) disposed through the head tube, wherein an upper end of the column extends beyond the head tube for receiving a set of handle bars (Fig. 60), …
wherein at least a portion of a front end of the elongate deck is positioned underneath the head tube and the column such that said portion of the front end of the elongate deck is vertically below the head tube and the column when the trampoline scooter is upright (Fig. 60).

    PNG
    media_image1.png
    786
    446
    media_image1.png
    Greyscale

Kramer does not explicitly teach wherein the convex lower surface is curved about a longitudinal axis of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge of the elongate deck to the second rounded lateral edge of the elongate deck.
However, in a similar field of endeavor, Wingard teaches a snow scooter (snow scooter 101 of Wingard is capable of being used on a trampoline similarly to the scooter of Kramer) comprised of an elongate deck (platform 104) comprised of a convex lower surface and rounded lateral edges, wherein the convex lower surface is curved about a longitudinal axis (longitudinal axis 116) of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge (right side periphery 114) of the elongate deck to the second rounded lateral edge (left side periphery 113) of the elongate deck (Figs. 2, 3. Col. 3, lines 28-32: “The board has a right side periphery 114 and a left side periphery 113 which may be … angled with respect to each other or with respect to the axis 116, or curved or otherwise non-linear.” By having curved edges (113, 114), the scooter of Wingard would have a convex lower surface that is curved about a longitudinal axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Kramer by curving it about the longitudinal axis of the board as in Wingard, with the predicted result of providing a safer surface that is less likely to damage the trampoline during use (see MPEP 2141(III)).

Regarding claim 4, Kramer in view of Wingard teaches the trampoline scooter of claim 1, wherein the head tube connection to the elongate deck is spaced or inset from the rounded lateral edge at the front end of the elongate deck (Kramer: Fig. 60).

Regarding claim 6, Kramer in view of Wingard teaches the trampoline scooter of claim 1, wherein the upper surface of the elongate deck includes an integral protrusion or integral raised member as an imitation brake (Kramer: Fig. 60 shows the rear end of the deck 6002 having a curve that creates a raised member that is capable of being used as an imitation brake.).

Regarding claim 8, Kramer in view of Wingard teaches the trampoline scooter of claim 1, further comprising the set of handle bars connected to the column, and wherein the set of handle bars is integrally formed as part of the column or wherein the set of handle bars is selectively connected to the column by a connection member (Kramer: Fig. 60. Para. [0198]).

Regarding claim 9, Kramer in view of Wingard teaches the trampoline scooter of claim 1, wherein the rounded lateral edges form a continuous periphery around a front, rear and sides of the elongate deck (Kramer: Fig. 60 shows the edges of the deck 6002 having no sharp corners around the periphery of the deck.).

Regarding claim 28, Kramer teaches a kit of parts for a trampoline scooter (snow scooter) (Fig. 60), the kit comprising:
an elongate deck (deck 6002) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline, the rounded lateral edges including a first rounded lateral edge and a second rounded lateral edge (Fig. 60. The deck 6002 is convex with rounded edges. The snow scooter is capable of being used on a trampoline to practice stunts and tricks without damaging the trampoline.);
a head tube (snow scooter handle engagement portion 6014) connected or connectable to the elongate deck (Fig. 60); and
a column (snow scooter handle 6011) which is adapted to fit through the head tube, wherein when in use an upper end of the column extends beyond the head tube, wherein the upper end of the column is adapted for receiving a set of handle bars (Fig. 60); … wherein either:
a) at least a portion of a front end of the elongate deck is positioned underneath the head tube such that, when the head tube is connected to the elongate deck and the column is fitted through the head tube, the front end of the elongate deck is vertically below the head tube and the column when the trampoline scooter is upright (Fig. 60); or
b) a lower end of the column includes a foot which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck when the column is fitted through the head tube.
Kramer does not explicitly teach wherein the convex lower surface is curved about a longitudinal axis of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge of the elongate deck to the second rounded lateral edge of the elongate deck.
However, in a similar field of endeavor, Wingard teaches a snow scooter (snow scooter 101 of Wingard is capable of being used on a trampoline similarly to the scooter of Kramer) comprised of an elongate deck (platform 104) comprised of a convex lower surface and rounded lateral edges, wherein the convex lower surface is curved about a longitudinal axis (longitudinal axis 116) of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge (right side periphery 114) of the elongate deck to the second rounded lateral edge (left side periphery 113) of the elongate deck (Figs. 2, 3. Col. 3, lines 28-32: “The board has a right side periphery 114 and a left side periphery 113 which may be … angled with respect to each other or with respect to the axis 116, or curved or otherwise non-linear.” By having curved edges (113, 114), the scooter of Wingard would have a convex lower surface that is curved about a longitudinal axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Kramer by curving it about the longitudinal axis of the board as in Wingard, with the predicted result of providing a safer surface that is less likely to damage the trampoline during use (see MPEP 2141(III)).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2018/0133553) in view of Wingard (US 6,139,031) as applied to claim 1 above, and further in view of McClure (US 2003/0067127).
Regarding claim 12, Kramer in view of Wingard teaches the trampoline scooter of claim 1.
Kramer in view of Wingard does not explicitly teach wherein the upper surface of the elongate deck includes, or is at least partly covered by, a grip layer comprising a rubberised material, a rough surface, or grip tape.
However,  in a similar field of endeavor, McClure teaches a sport scooter wherein the upper surface of the elongate deck includes, or is at least partly covered by, a grip layer comprising a rubberised material, a rough surface, or grip tape (Figs. 7, 8. Para. [0052]: “exemplary embodiments of the present invention may include an increased traction surface on support surface 30. The traction surface may stop at the portion of the rearward portion 28 that curves upward or the increased traction surface may extend up onto the curved portion at the front and/or back of the rearward portion 28… The increased traction surface may be a second surface that is affixed to the rearward portion 28 as shown in the figures. The increased traction surface may be manufactured from a variety of materials, such as pliant foam, foam rubber or hard rubber.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate deck of Kramer by including the grip layer of McClure with the predicted result of providing a user with increased traction on top of the board for better handling of the scooter on a trampoline (see MPEP 2141(III)).

Regarding claim 13, the combination of Kramer in view of Wingard and McClure as discussed with regards to claim 12 above teaches the trampoline scooter of claim 12, wherein the upper surface of the elongate deck includes an integral protrusion or integral raised member as an imitation brake (Kramer: Fig. 60 shows the rear end of the deck 6002 having a curve that creates a raised member that is capable of being used as an imitation brake.), and wherein the grip layer covers all of the upper surface of the elongate deck but not the imitation brake (McClure: Figs. 7, 8. Para. [0052]: “The traction surface may stop at the portion of the rearward portion 28 that curves upward …”).

Claims 1, 4-6, 9-10, 28, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spiers (US D451,162) in view of Wingard (US 6,139,031).
Regarding claim 1, Spiers teaches a trampoline scooter, comprising:
an elongate deck which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline, the rounded lateral edges including a first rounded lateral edge and a second rounded lateral edge (Fig. 1 shows rounded edges. Fig. 2 shows a convex lower surface.),
a head tube connected to the elongate deck (see annotated Fig. 1 below), and
a column disposed through the head tube, wherein an upper end of the column extends beyond the head tube for receiving a set of handle bars (see annotated Fig. 1 below), …
wherein at least a portion of a front end of the elongate deck is positioned underneath the head tube and the column such that said portion of the front end of the elongate deck is vertically below the head tube and the column when the trampoline scooter is upright (Figs. 1, 2).

    PNG
    media_image2.png
    384
    766
    media_image2.png
    Greyscale

Spiers does not explicitly teach wherein the convex lower surface is curved about a longitudinal axis of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge of the elongate deck to the second rounded lateral edge of the elongate deck.
However, in a similar field of endeavor, Wingard teaches a snow scooter (snow scooter 101 of Wingard is capable of being used on a trampoline similarly to the scooter of Spiers) comprised of an elongate deck (platform 104) comprised of a convex lower surface and rounded lateral edges, wherein the convex lower surface is curved about a longitudinal axis (longitudinal axis 116) of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge (right side periphery 114) of the elongate deck to the second rounded lateral edge (left side periphery 113) of the elongate deck (Figs. 2, 3. Col. 3, lines 28-32: “The board has a right side periphery 114 and a left side periphery 113 which may be … angled with respect to each other or with respect to the axis 116, or curved or otherwise non-linear.” By having curved edges (113, 114), the scooter of Wingard would have a convex lower surface that is curved about a longitudinal axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Spiers by curving it about the longitudinal axis of the board as in Wingard, with the predicted result of providing a safer surface that is less likely to damage the trampoline during use (see MPEP 2141(III)).

Regarding claim 4, Spiers in view of Wingard teaches the trampoline scooter of claim 1, wherein the head tube connection to the elongate deck is spaced or inset from the rounded lateral edge at the front end of the elongate deck (Spiers: Figs. 1, 2).

Regarding claim 5, Spiers in view of Wingard teaches the trampoline scooter of claim 1, wherein a first lower end of the column terminates above a lateral plane of the elongate deck, wherein the first lower end of the column terminates without a foot for engaging the trampoline, and wherein a second lower end of the head tube terminates above the lateral plane of the elongate deck (Spiers: Fig. 2 shows the lower ends of the column and head tube terminating above the elongate deck and not configured to engage with a trampoline surface.).

Regarding claim 6, Spiers in view of Wingard teaches the trampoline scooter of claim 1, wherein the upper surface of the elongate deck includes an integral protrusion or integral raised member as an imitation brake (Spiers: Figs. 1, 2: The rear end of the elongate deck has a curved raised member that is capable of being pushed down as an imitation brake.).

Regarding claim 9, Spiers in view of Wingard teaches the trampoline scooter of claim 1, wherein the rounded lateral edges form a continuous periphery around a front, rear and sides of the elongate deck (Spiers: Fig. 1 shows the elongate deck having no sharp corners around the periphery of the deck.).

Regarding claim 10, Spiers in view of Wingard teaches the trampoline scooter of claim 1, wherein a foot is not provided on the column, and wherein the positioning of said portion of the front end of the elongate deck under the column enables use of said portion of the front end of the elongate deck as a foot (Spiers: Fig. 2).

Regarding claim 28, Spiers teaches a kit of parts for a trampoline scooter, the kit comprising:
an elongate deck which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline, the rounded lateral edges including a first rounded lateral edge and a second rounded lateral edge (Fig. 1 shows rounded edges. Fig. 2 shows a convex lower surface.);
a head tube connected or connectable to the elongate deck (see annotated Fig. 1 above with regards to claim 1); and
a column which is adapted to fit through the head tube, wherein when in use an upper end of the column extends beyond the head tube, wherein the upper end of the column is adapted for receiving a set of handle bars (see annotated Fig. 1 above with regards to claim 1); … wherein either:
a) at least a portion of a front end of the elongate deck is positioned underneath the head tube such that, when the head tube is connected to the elongate deck and the column is fitted through the head tube, the front end of the elongate deck is vertically below the head tube and the column when the trampoline scooter is upright (see Fig. 2); or
b) a lower end of the column includes a foot which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck when the column is fitted through the head tube.
Spiers does not explicitly teach wherein the convex lower surface is curved about a longitudinal axis of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge of the elongate deck to the second rounded lateral edge of the elongate deck.
However, in a similar field of endeavor, Wingard teaches a snow scooter (snow scooter 101 of Wingard is capable of being used on a trampoline similarly to the scooter of Spiers) comprised of an elongate deck (platform 104) comprised of a convex lower surface and rounded lateral edges, wherein the convex lower surface is curved about a longitudinal axis (longitudinal axis 116) of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge (right side periphery 114) of the elongate deck to the second rounded lateral edge (left side periphery 113) of the elongate deck (Figs. 2, 3. Col. 3, lines 28-32: “The board has a right side periphery 114 and a left side periphery 113 which may be … angled with respect to each other or with respect to the axis 116, or curved or otherwise non-linear.” By having curved edges (113, 114), the scooter of Wingard would have a convex lower surface that is curved about a longitudinal axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Spiers by curving it about the longitudinal axis of the board as in Wingard, with the predicted result of providing a safer surface that is less likely to damage the trampoline during use (see MPEP 2141(III)).

Regarding claim 39, Spiers in view of Wingard teaches the kit of parts of claim 28, when provided with features of a), wherein a first lower end of the column terminates above a lateral plane of the elongate deck, wherein the first lower end of the column terminates without a foot for engaging the trampoline, and wherein a second lower end of the head tube terminates above a lateral plane of the elongate deck (Spiers: Fig. 2 shows the lower ends of the column and head tube terminating above the elongate deck and not configured to engage with a trampoline surface.).

Claims 28, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US 2003/0067127, hereinafter McClure) in view of Wingard (US 6,139,031).
Regarding claim 28, McClure teaches a kit of parts for a trampoline scooter (scooter 10) (Fig. 1. The scooter of McClure is capable of being used on a trampoline to perform tricks without damaging the trampoline), the kit comprising:
an elongate deck (support surface 30) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline, the rounded lateral edges including a first rounded lateral edge and a second rounded lateral edge (Figs. 1, 2);
a head tube (connector joint 32) connected or connectable to the elongate deck (Figs. 1-4); and
a column (stem 14) which is adapted to fit through the head tube, wherein when in use an upper end of the column extends beyond the head tube, wherein the upper end of the column is adapted for receiving a set of handle bars (handle bar 20) (Fig. 1); … wherein either:
a) at least a portion of a front end of the elongate deck is positioned underneath the head tube such that, when the head tube is connected to the elongate deck and the column is fitted through the head tube, the front end of the elongate deck is vertically below the head tube and the column when the trampoline scooter is upright; or
b) a lower end of the column includes a foot (forward portion 12) which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck when the column is fitted through the head tube (Fig. 1).

    PNG
    media_image3.png
    386
    442
    media_image3.png
    Greyscale

McClure does not explicitly teach wherein the convex lower surface is curved about a longitudinal axis of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge of the elongate deck to the second rounded lateral edge of the elongate deck.
However, in a similar field of endeavor, Wingard teaches a snow scooter (snow scooter 101 of Wingard is capable of being used on a trampoline similarly to the scooter of Spiers) comprised of an elongate deck (platform 104) comprised of a convex lower surface and rounded lateral edges, wherein the convex lower surface is curved about a longitudinal axis (longitudinal axis 116) of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge (right side periphery 114) of the elongate deck to the second rounded lateral edge (left side periphery 113) of the elongate deck (Figs. 2, 3. Col. 3, lines 28-32: “The board has a right side periphery 114 and a left side periphery 113 which may be … angled with respect to each other or with respect to the axis 116, or curved or otherwise non-linear.” By having curved edges (113, 114), the scooter of Wingard would have a convex lower surface that is curved about a longitudinal axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of McClure by curving it about the longitudinal axis of the board as in Wingard, with the predicted result of providing a safer surface that is less likely to damage the trampoline during use (see MPEP 2141(III)).

Regarding claim 32, McClure teaches a trampoline scooter (scooter 10) (Fig. 1. The scooter of McClure is capable of being used on a trampoline to perform tricks without damaging the trampoline), comprising:
an elongate deck (support surface 30) which comprises an upper surface, a convex lower surface, and rounded lateral edges provided between the upper and lower surfaces for engaging a trampoline, the rounded lateral edges including a first rounded lateral edge and a second rounded lateral edge (Figs. 1, 2), …
a head tube (connector joint 32) connected to the elongate deck (Figs. 1-4); and
a column (stem 14) disposed through the head tube, wherein one end of the column comprises a foot (forward portion 12) which is selectively engageable with the trampoline during use, wherein at least a portion of the foot is disposed adjacent to a front end of the elongate deck, and wherein the other end of the column extends beyond the head tube for receiving a set of handle bars (handle bar 20) (Fig. 1).
McClure does not explicitly teach wherein the convex lower surface is curved about a longitudinal axis of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge of the elongate deck to the second rounded lateral edge of the elongate deck.
However, in a similar field of endeavor, Wingard teaches a snow scooter (snow scooter 101 of Wingard is capable of being used on a trampoline similarly to the scooter of Spiers) comprised of an elongate deck (platform 104) comprised of a convex lower surface and rounded lateral edges, wherein the convex lower surface is curved about a longitudinal axis (longitudinal axis 116) of the elongate deck, and the convex lower surface is convex from the first rounded lateral edge (right side periphery 114) of the elongate deck to the second rounded lateral edge (left side periphery 113) of the elongate deck (Figs. 2, 3. Col. 3, lines 28-32: “The board has a right side periphery 114 and a left side periphery 113 which may be … angled with respect to each other or with respect to the axis 116, or curved or otherwise non-linear.” By having curved edges (113, 114), the scooter of Wingard would have a convex lower surface that is curved about a longitudinal axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of McClure by curving it about the longitudinal axis of the board as in Wingard, with the predicted result of providing a safer surface that is less likely to damage the trampoline during use (see MPEP 2141(III)).

Regarding claim 33, McClure in view of Wingard teaches the trampoline scooter of claim 32, wherein the foot comprises a smooth surface for engaging the trampoline (McClure: Figs. 1, 2), and/or wherein the foot comprises a tungsten carbide surface for engaging the trampoline.

Regarding claim 34, McClure in view of Wingard teaches the trampoline scooter of claim 32, wherein the foot comprises at least one upright member (housing 52) and a horizontal member (forward portion 12) integrally formed with the at least one upright member, wherein the horizontal member is disposed in a same plane as the elongate deck (Figs. 3, 4), wherein the horizontal member comprises rounded first and second ends and rounded sides between the first and second ends for engaging the trampoline (McClure: Fig. 1 shows the forward portion 12 having rounded edges.).

Regarding claim 36, McClure in view of Wingard teaches the trampoline scooter of claim 32, wherein the foot curves away from an axis of the column with increasing distance from the head tube (McClure: Figs. 1, 2, 4 show the forward portion 12 having a curve at the front end away from the column.).

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 2003/0067127) in view of Wingard (US 6,139,031) as applied to claim 32 above, and further in view of Marks et al. (US 8,177,241, hereinafter Marks).
Regarding claim 35, McClure in view of Wingard teaches the trampoline scooter of claim 34.
McClure in view of Wingard does not teach wherein the foot comprises at least two upright members, and the horizontal member joins distal ends of the at least two upright members together to form a fused unit.
However, in a similar field of endeavor, Marks teaches a sport scooter having a foot and a horizontal member wherein the foot comprises at least two upright members (form members 76, 78), and the horizontal member (front board 30) joins distal ends of the at least two upright members together to forma fused unit (Fig. 7. The front board 30 joins the distal ends of the fork members 76, 78 via truck 36 and axles 72, 74 to form one unit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot of McClure with the upright members of Marks with the predicted result of providing a more stable foot structure such that a user can more stably and confidently practice tricks on the front end of the scooter (see MPEP 2141(III)).

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 2003/0067127) in view of Wingard (US 6,139,031) as applied to claim 32 above, and further in view of Funk Bros (NPL, a copy of which was provided with the Non-Final Rejection mailed 16 March 2022).
Regarding claim 37, McClure in view of Wingard teaches the trampoline scooter of claim 32.
McClure in view of Wingard does not teach wherein the foot comprises a ball, wherein the ball is made of solid plastic or rubber.
However, in a similar field of endeavor, Funk Bros teaches a trampoline scooter comprising an elongate deck, head tube, column, and foot, wherein the foot comprises a ball (Fig. 5), wherein the ball is made of solid plastic or rubber (Transcript 2:04: “decided to use something rubber”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the foot of McClure with the ball of Funk Bros with the predicted result of providing a foot configured for front wheel tricks on the trampoline that will not damage the trampoline (see MPEP 2141(III)).

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Kramer does not teach amended language of “the convex lower surface is curved about a longitudinal axis of the elongate deck” (claims 1, 28). The Office agrees. However, modification of Kramer with Wingard teaches this limitation (see rejections above). Applicant further argues that Kramer does not teach the amended limitations of claim 5. The Office agrees. However, Kramer is not relied upon for this limitation, Spiers is.
Applicant also argues that Spiers does not teach the amended language of “the convex lower surface is curved about a longitudinal axis of the elongate deck” (claims 1, 28). The Office agrees. However, modification of Spiers with Wingard teaches this limitation (see rejections above). Applicant further argues that Spiers does not teach “a first lower end of the column terminates above a lateral plane of the elongate deck, wherein the first lower end of the column terminates without a foot for engaging the trampoline, and wherein a second lower end of the head tube terminates above a lateral plane of the elongate deck” of claim 5. The Office respectfully disagrees. Figs. 1-2 of Spiers show wherein the lower ends of the column and head tube terminate above the elongate deck and do not engage with the trampoline (see rejections above).
Applicant also argues that Funk Bros (NPL) does not teach wherein “the convex lower surface of the elongate deck is curved about a longitudinal axis of the elongate deck” (claims 28, 32). Applicant argues that the lower surface is not convex. The Office respectfully disagrees. According to dictionary.com, “convex” is defined as “(of a polygon) having all interior angles less than or equal to 180°” (see https://www.dictionary.com/browse/convex). While, the lower surface of the scooter of Funk Bros is not necessarily spherical, the lower surface is convex. However, the Office does agree that the convex lower surface is not explicitly curved. Therefore, the 102(a)(1) rejection by Funk Bros has been withdrawn.
Applicant also argues that McClure does not teach wherein “the convex lower surface of the elongate deck is curved about a longitudinal axis of the elongate deck” (claims 28, 32). The Office agrees. However, modification of McClure with Wingard teaches this limitation (see rejections above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                         

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784